THE THIRTEENTH COURT OF APPEALS

                                         13-13-00201-CV


                    CREEKSTONE WALNUT, LP, ET AL.
                                 v.
         TERRACON CONSULTANTS, INC. F/K/A HBC ENGINEERING, INC.


                                        On Appeal from the
                           250th District Court of Travis County, Texas
                              Trial Cause No. D-1-GN-13-000825


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.            Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



February 18, 2014